             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


DAVID NEWHOUSE and                                No. 4:17-CV-00477
PATRICIA NEWHOUSE,
                                                  (Judge Brann)
            Plaintiffs,

      v.

GEICO Casualty Company,

            Defendant.

                                    ORDER

                               OCTOBER 12, 2018

      In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that Defendant’s Motion for Partial Summary Judgment,

ECF No. 28, is GRANTED. Upon resolution of the remaining claims in this case,

the Clerk of Court is directed to enter judgment in favor of Defendant on Count II

of Plaintiffs’ Amended Complaint, ECF No. 6.


                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
